Citation Nr: 0121269	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-11 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right knee disorder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability evaluation for a 
left knee disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO) which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right knee disorder does not manifest 
severe recurrent subluxation or lateral instability.

3.  The veteran's left knee disorder is does not manifest 
moderate recurrent subluxation or lateral instability.

4.   The veteran's right and left knee disorders are not 
productive of arthritis, ankylosis, or impairment of the 
tibia and fibula.

5.  The veteran's left knee disorder is not productive of 
dislocation of the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5257 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluations assigned for his right and left knee disorders do 
not accurately reflect the severity of those disabilities.  
Specifically, the veteran asserts that his current rating for 
each knee is too low because he experiences pain, difficulty 
walking, and had knee surgery on his right knee.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran several VA 
examinations, as well as obtained relevant medical records.  
In addition, the veteran was afforded a hearing before the RO 
in June 1999.  The Statement of the Case provided to the 
veteran and his representative informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) ("[I]f BVA determines that [an] omission . . 
. did not prejudice the claimant or violate VA's statutory 
duty to assist, BVA [can] properly render a decision on the 
appeal....").  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
addition, with any form of arthritis, painful motion is an 
important factor
of a disability.  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

Historically, an August 1981 rating decision granted the 
veteran service connection for a right knee disorder and 
assigned a noncompensable rating.  In February 1998, the 
veteran filed a claim for an increased disability evaluation 
for his right knee disorder and a claim for service 
connection of his left knee secondary to his service-
connected right knee disorder.  A May 1998 rating decision 
increased the veteran's right knee disability evaluation to 
10 percent disabling and granted service connection for his 
left knee disorder.  A 10 percent disability evaluation was 
also assigned for the veteran's left knee disorder.  In 
September 1998, the veteran filed a claim for an increased 
disability evaluation for both knees.  In January 1999, the 
RO issued a rating decision continuing the disability 
evaluations for the veteran's knee disorders.  Following a 
hearing (accepted in lieu of a VA Form 9), the RO, in a 
rating decision dated November 1999, increased the veteran's 
disability evaluation to 20 percent for his right knee 
disorder, and the disability evaluation for the veteran's 
left knee was continued.  In March 2001, the Board remanded 
the veteran's claim to the RO for additional development.  
The RO, in May 2001, after completing the requested 
development, issued a Supplemental Statement of the Case and 
rating decision, continued the disability evaluations for the 
veteran's right and left knee disorders.  As these disability 
evaluations are less than the maximum available under the 
applicable diagnostic criteria, the veteran's claims for 
increased evaluations remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The pertinent evidence of record consists of VA examination 
reports and VA medical records.  VA examinations were 
performed in conjunction with this appeal in April 1998, 
December 1998, February 2000, and April 2001.  VA medical 
records dated at various intervals between June 2000 and 
April 2001 are also of record.

VA medical records dated June 2000 show that the veteran was 
in a VA treatment program for substance abuse when he sought 
treatment for bilateral knee pain.  In addition, the records 
show that the veteran has knee braces, which offer him 
support and relief from his knee pain.  A record dated July 
2000 showed that the veteran had locking and popping of the 
right knee, and effusion of both the right and left knees.   
The veteran was diagnosed with chronic knee pain.  In 
September 2000 the veteran had range of motion from zero (0) 
to 135 degrees in both knees and there was no evidence of 
grinding or effusion.  An October 2000 MRI report showed that 
the veteran has a vertical tear in the posterior horn of the 
medial meniscus of the right knee and that there was evidence 
of joint fluid in this area. According to a record dated 
March 2001, the veteran chose to undergo an arthroscopic 
debridement with partial medical meniscectomy of the right 
knee.  A follow-up visit in April 2001 showed mild swelling 
around the right knee.

The veteran was first afforded a VA examination in connection 
with his current appeal in April 1998.  According to the 
examination report, the veteran complained that he has daily 
right knee pain, which is aggravated by using stairs, fast 
movement, walking too long, or lifting heavy objects.  The 
veteran related that his knee pops, gives out or feels 
unstable, becomes swollen after being on his feet too much, 
and that he has been wearing a brace for about ten years.  In 
addition, the veteran reported that he began having left knee 
pain in 1985.  The veteran reported that both knees are 
equally affected, although there are times when one hurts 
more than the other, and stated that the pain is a 6 or 7 on 
a scale of 1-10 on an average day.  Physical examination 
revealed that the veteran's gait was normal with and without 
a brace, muscle bulk was equal bilaterally, and that there 
was no redness, warmth, or swelling of either knee.  Range of 
motion of the right knee was from 0 to 130 degrees, and range 
of motion of the left knee was from 0 to 120 degrees.  The 
examiner noted that the veteran had a popping noise and pain 
with extension of the right leg.  The veteran was diagnosed 
with bilateral knee pain.

The veteran was afforded a second VA examination in December 
1998, wherein the veteran complained of bilateral knee pain.  
The veteran also complained that it is difficult for him to 
walk long distances, stand for long time, or to climb stairs, 
and that he uses one knee brace on an alternate basis between 
each knee.  In response to questions by the examiner 
regarding pain, the veteran stated that pain limits his 
functional ability, he has loss of range of motion due to 
pain, and that he experiences fatigability and incoordination 
as a result of his knees.  Physical examination revealed that 
the veteran walked with a slow gait and moderate right limp.  
The veteran walked on tiptoes normally, but complained of 
pain while walking on his heels and upon a shallow squat.  
The examiner noted that the veteran was not wearing his knee 
brace.  Range of motion was from 0 to 105 degrees for the 
right knee and 0 to 110 degrees for the left knee.  There was 
no instability, redness, swelling, tenderness, or deformity 
of note.  Drawer and McMurray's tests were negative.  X-rays 
showed a normal right knee with a small bony spur projecting 
from the head of the fibula and a normal left knee.  The 
veteran was diagnosed with decreased range of motion in 
flexion.

According to the February 2000 VA examination report, the 
veteran complained that he has periodic locking of his right 
knee and pain in both knees.  The veteran also reported that 
he has difficulty climbing stairs, standing for more than ten 
minutes, or walking a distance of more than one block.  
Physical examination revealed that the veteran ambulates 
well, with a normal gait.  There was tenderness at the medial 
joint space of the right knee, but no effusion or crepitation 
of either knee joint. The veteran's arches were totally flat.  
The examiner noted that both knees could be fully flexed and 
extended, and McMurray's and Lachman's tests were negative.  
Knee and ankle reflexes were active and equal.  X-rays were 
noted as normal for both knees.  The diagnosis was right knee 
sprain and bilateral pes planus.  The examiner also opined 
that pain could not significantly limit the veteran's 
functional ability, cause loss of range of motion due to pain 
on use, but that pain may cause fatigability, incoordination, 
and pain on movement.

The veteran was afforded his most recent VA examination in 
April 2001.  According to the examination report, the veteran 
underwent an arthroscopic partial debridement of the medial 
meniscus of his right knee in March 2001, and was still on 
crutches at the time of the examination.  The veteran 
complained of swelling and pain, especially with range of 
motion, since his surgery.  The veteran related that prior to 
his surgery, he had bilateral pain of 9 on a scale of 0 to 
10, but since the surgery his right knee is a 10 and his left 
knee is a 6 or 7.  Physical examination revealed that the 
veteran walked carefully, favoring his right leg.  Muscle 
bulk was equal bilaterally.  Examination of the right knee 
showed mild swelling, slight warming, and tenderness to 
palpation along the medial aspect and distal end of the 
lateral aspect of the patella.  Range of motion of the right 
knee was from 10 to 100 degrees.  There was no evidence of 
ligamentous instability, although ligamentous testing caused 
the veteran to have pain.  Examination of the left knee was 
negative for redness, warmth, or swelling.  There was 
tenderness to palpation along the medial aspect, and range of 
motion was from 0 to 130 degrees without complaints of pain.  
There was no evidence of ligamentous instability.  Regarding 
the right knee, the veteran was diagnosed with meniscal tear, 
status post arthroscopic partial meniscectomy, with pain 
limiting functional ability, fatigability, and 
incoordination.  Regarding the left knee, the veteran was 
diagnosed with patellofemoral syndrome, secondary to the 
right knee disability.   The examiner also opined as to the 
veteran's employability, stating that the veteran's long-term 
functional status and employability cannot be evaluated given 
the veteran's clinical status at the time of the examination.

Presently, the veteran's right knee disability is rated as 20 
percent disabling pursuant 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 20 percent disability evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  For the 
next higher 30 percent disability evaluation, there must be 
severe knee impairment, with recurrent subluxation or lateral 
instability.  Id.

The veteran's left knee disability is also rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The veteran's left 
knee disability is rated as 10 percent disabling, which is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  Id.  As stated earlier, a 20 
percent disability evaluation is warranted for moderate knee 
impairment, with recurrent subluxation or lateral 
instability.  Id. 

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's right knee disability picture is most consistent 
with the currently assigned 20 percent disability evaluation, 
and that an increased disability evaluation for the veteran's 
right knee disorder is not warranted.  The objective clinical 
evidence of record clearly demonstrates that there are no 
findings of recurrent subluxation or lateral instability of 
the right knee, although the veteran does experience the 
subjective symptoms of instability and ligamentous testing of 
the right knee caused the veteran pain.  Nevertheless, while 
the veteran experiences popping of the right knee, it has not 
been characterized as severe, nor has it caused laxity of the 
knee.  Furthermore, the veteran's most recent VA examination 
showed that the veteran had range of motion of the right knee 
from 10 to 100 degrees, shortly after undergoing an 
arthroscopic debridement.  See 38 C.F.R. § 4.71, Plate II 
(full range of motion for the knees is zero (0) to 140 
degrees).  Therefore, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
20 percent disability evaluation.

With regard to the veteran's left knee, the Board finds that 
the veteran's left knee disability is most consistent with 
the currently assigned 10 percent disability evaluation, and 
that an increased disability evaluation for the veteran's 
left knee disorder is not warranted.  As discussed 
previously, there are no objective findings of recurrent 
subluxation or lateral instability of the veteran's left 
knee.  In addition, the veteran's left knee was negative for 
redness, warmth, or swelling.  Likewise, the veteran does not 
experience popping of the left knee and x-rays showed a 
normal left knee.  Additionally, the veteran's most recent VA 
examination showed that the veteran had range of motion of 
the left knee from zero (0) to 130 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the knees is zero 
(0) to 140 degrees).  Accordingly, the Board finds that 
veteran's left knee symptomatology most closely fits within 
the criteria for the currently assigned 10 percent disability 
evaluation.

The Board also considered whether the veteran may be entitled 
to a higher rating under other potentially applicable 
Diagnostic Codes.  In this regard, the Board notes that the 
VA Office of General Counsel has issued two opinions 
pertinent to claims of entitlement to higher disability 
evaluations for knee disabilities.  A veteran who has x-ray 
evidence of arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 provided that the 
veteran has limitation of motion.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  Limitation of motion is evaluated under 
Diagnostic Codes 5260 and 5261.  However, as there is no x-
ray evidence of arthritis in either the veteran's right or 
left knee, the veteran is not entitled to an evaluation under 
Diagnostic Code 5003.

With regard to the criteria for ankylosis of the knee under 
Diagnostic Code 5256, there is no evidence of ankylosis of 
either the veteran's left or right knee in the present case.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The medical evidence does not show that the 
veteran's knees are stiff or that the veteran has a fixed 
deformity of the knees.  

Further, the findings do not warrant an evaluation under 
Diagnostic Codes 5258 and 5262, as there is no evidence of 
dislocation of the semilunar cartilage or impairment of the 
tibia and fibula.  There is no indication in the relevant 
medical records that any left knee cartilage was dislocated.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Moreover, the 
evidence does not show that the veteran has malunion of the 
right or left tibia and fibula.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  As such, the Board does not find that 
the evidence supports a schedular rating in excess of 20 
percent for the right knee or 10 percent for the left knee.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for his right 
knee disorder or 10 percent for his left knee disorder, the 
Board has also considered whether the veteran is entitled to 
a higher disability evaluation for either knee on the basis 
of functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While the veteran's knees are 
symptomatic, and the veteran reports pain upon standing and 
walking, he has almost full range of motion of both knees.  
Further, the current 20 percent disability evaluation for the 
veteran's right knee and 10 percent disability evaluation for 
the veteran's left knee contemplate the veteran's complaints 
of pain, as well as any limitation of motion due to pain.  
There is no objective indication that the veteran's symptoms 
result in any additional functional limitation to a degree 
that would support a rating in excess of the current 
disability ratings for each knee.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
and left knee disorders on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional and unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his right and left knee disabilities, standing alone, 
resulted in a marked interference with employment or 
necessitated frequent periods of hospitalization, so as to 
render impractical the application of the regular rating 
schedule standards.  The Board notes that the veteran chose 
to undergo the arthroscopic partial debridement of the medial 
meniscus of the right knee.  Furthermore, it appears that the 
veteran's employment status is due to reasons other than his 
knee disabilities.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for a right knee disability 
or for a left knee disability, on either a schedular or 
extra-schedular basis. 


ORDER

An evaluation in excess of 20 percent for a right knee 
disability is denied.

An evaluation in excess of 10 percent for a left knee 
disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

